Apparently the majority opinion is based on the fact that the truck and trailer were to be "used for transportation of materials and/or merchandise incidental to the business" of the insured. This is true; but the liability of defendant was nevertheless expressly limited to accidents "which should happen in connection with the use and operation in plaintiff's business of [those vehicles] including therein the loading and unloading" of them. These words are plain and unambiguous; yet the majority opinion wholly ignores them, and holds defendant liable for an accident which did not arise "in connection with the use and operation" of the truck or trailer, or in the "loading and unloading" of either of them. On the contrary, at the time of the accident, they were standing idle on the opposite side of the street from the place where the accident happened, through *Page 164 
the negligence of plaintiffs' employees, and neither was then being used, operated, loaded or unloaded. The fact that they had previously been used in hauling the girder to that place, and that the truck was thereafter used, with other appliances, in drawing the girder further into the building, does not make the accident one which happened "in connection with the use and operation" of the truck or trailer, or with their "loading and unloading." I would reverse and enter judgment for defendant non obstante veredicto.
Mr. Chief Justice MOSCHZISKER concurred in the dissent.